DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,817,391 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the Double Patenting rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest the portal group comprising a plurality of network portals for accessing a storage unit; transmitting data of the portal group to a first client and to a second client, wherein data transmitted to the first client and data transmitted to the second client each identify the plurality of network portals and indicate a different preferred network portal; establishing the storage session, wherein the storage session comprises multiple paths to the storage unit over at least two of the plurality of network portals, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest determine a portal group comprising a plurality of network portals for accessing a storage unit; transmit data of the portal group to a first client and to a second client, wherein data transmitted to the first client and data transmitted to the second client each 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the portal group comprising a plurality of network portals for accessing a storage unit; transmit data of the portal group to a first client and to a second client, wherein data transmitted to the first client and data transmitted to the second client each identify the plurality of network portals and indicate a different preferred network portal; establish the storage session, wherein the storage session comprises multiple paths to the storage unit over at least two of the plurality of network portals, in combination with other recited limitations in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181